DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the zinc phosphate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claims 1-3, 6, 7, 23-24, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manahan et al., (US 3,227,617).
	Manahan teaches dentifrice compositions comprising “a fluoride compound which releases fluoride in water and a compatible polishing material comprising a mixture of insoluble alkali metal metaphosphate and an insoluble calcium or magnesium polishing agent” (col. 1, lines 16-21).  The combination “inhibits the solubility of tooth enamel in acid solution” (col. 3, lines 68-72).
	As a dentifrice, applying the composition, as per claim 31, would have been expected.
	The reference patent claims a dental cream “comprising about 0.4% stannous fluoride, about 40 to 60% by weight of a compatible polishing material comprising a major proportion of insoluble sodium metaphosphate and about 1 to 10% of a calcium phosphate, and about 0.5 to 5% by weigh of a water-soluble anionic organic synthetic detergent suspended in a gel comprising about 10 to 40% by weight of water and 10 to 40% by weight of humectant” (col. 9, Claim 22).
orally acceptable carrier) comprising 0.4% stannous fluoride, 5% anhydrous dicalcium phosphate (orthophosphate, orally acceptable salt of phosphoric acid), 0.5% sodium benzoate (organic acid buffer) (14.3% water.
	Here the amount of orthophosphate appears to be sufficient to stabilize stannous ions released from the stannous ion source.
	The prior art is not anticipatory insofar as the compositions are not required to have at least 25% water; however, since the compositions comprise 10 to 40% water it would have been obvious to have 25% or more.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as less than 10% of the stannous ions are converted to stannic ion (clms. 1, 2 and 27), ion formations as per claim 23.
	Since other materials such as “water soluble inorganic polyphosphate salts, such as tetrasodium pyrophosphate  or disodium diacid pyrophosphate” (col. 6, lines 20-26), it would have been obvious to have orthophosphate provided by hydrolysis of a polyphosphate in situ, as per claim 6 

2) Claims 1-4, 6-19, 23-29, 31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., (US 3,622,662) in view of Vemishetti et al. (WO 2015/195140).
dental cream (orally acceptable carrier) comprising zinc oxide, zinc phosphate, or an alkali metal phosphate to “stabilize the prevent separation of the cream” (Abstract).
	Roberts teaches a specific embodiment comprising 1% zinc orthophosphate, zinc sulfate, glycerine (humectant), sodium lauryl sulfate (surfactant), calcium carbonate (abrasive) and 18.5% water (an orally acceptable carrier) (Example 2B at col. 4). 
Here the amount of orthophosphate appears to be sufficient to stabilize stannous ions released from the stannous ion source, as per claims 1-2.
	That embodiment does not comprise stannous fluoride, but Roberts teaches, “The composition of the present invention suitably may also contain a fluorine-containing compound having a beneficial effect on the care and hygiene of the oral cavity, e.g. . . stannous fluoride” (col. 3, lines  59-64), which may be present in the compositions at a concentration range of “0.01 to 1 percent” (Id. at line 70).  Here the conversion of stannous species to stannic species less than 10%, as per claim 27, would have been implicit.
	
	The amount of water may be adjusted such that it is at least 25% insofar as Roberts teaches, “In general, the liquids in the dental cream will comprise chiefly water, glycerin, aqueous solutions of sorbitol . . . polyethylene glycol 400“ wherein “[t]he total liquid content will generally be about 20-75 percent by weight of the formulation” (col. 2, lines 21-27). Polyethylene glycol 600, as per claim 29, is an obvious variant of gums”, as per claim 29.
	
The compositions also comprise alkali phosphate, e.g. “tetrasodium pyrophosphate” (col. 2, lines 1-2), which would have provided a reservoir of orthophosphate provided by hydrolysis of the polyphosphate, as per claim 6.
	Since the compositions are applied to dental enamel the property of treating or reducing dental erosion and remineralization, as per claims 19 and 20, would have been implicit.  Roberts also teaches that the compositions have “beneficial effect on the care and hygiene of the oral cavity, e.g., dimunition of enamel solubility in acid and protection of the teeth against decay” (col. 3, lines 59-63).   
	
Roberts et al. teaches using “a buffering system . . . to assure maintenance of a pH within the aforesaid range in order to insure against a reduction in activity of the compositions which occurs under more alkaline or acidic conditions” (col. 1, lines 32-36), but  does not teach an organic acid buffer system.
Note: the buffering system is a result-effective-variable insofar as it is used to “insure against a reduction of the compositions”.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)). Accordingly, it would have been obvious to optimize a range. 
stannous fluoride” (p. 3, para. [0017-0018]), an insoluble source of zinc ions, such as “zinc phosphate” (p. 3, para. [0013]), and “a buffering system comprising citric acid wherein the amount of citric acid is at least 1% by weight of the composition” (p. 2, lines 3-4).  The buffering system “comprises citric acid and sodium citrate, in particular trisodium citrate” (p. 5, para. [0028]), as per claim 14.  According to Vemisheti et al., “It has been surprisingly found that an amount of citric acid greater than 0.6%, by weight of the oral care composition will result in substantially more zinc ions and or stannous ions being present in the composition” (Id.).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the buffer system of Vemishetti et al. in the compositions of Roberts et al. for the advantage of significantly enhancing bioavailability of zinc and stannous, as taught by Vemishetti et al.  
Accordingly, it would have been obvious to combine the zinc phosphate with stannous fluoride, a citrate ion source, a polyphosphate, sorbitol, and at least 25% water, as per claims 10, 12, 28, 29.  The limitation of having greater than 50% total zinc as soluble zinc after 13 weeks storage, as per claim 9, would have been implicit. Having greater than 50% of total zinc as soluble zinc after 13 weeks, as per claim 26, or a reservoir of zinc phosphate in sorbitol, as per claim 25, combination of ingredients as per claims 23-24, would have been implicit,.



Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-4, 6-19, 23-29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,278,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim high water oral care compositions comprising an orally acceptable carrier, a stannous ion source (stannous fluoride or stannous chloride), zinc phosphate, an organic acid buffer.
2) Claims 1-4, 6-19, 23-29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,709,648. Although the claims at issue are not identical, they are not patentably distinct from each 
3) Claims 1-4, 6-19, 23-29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,285,919. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim high water oral care compositions comprising an orally acceptable carrier, a stannous ion source (stannous fluoride or stannous chloride), zinc phosphate, an organic acid buffer.
4) Claims 1-4, 6-19, 23-29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,646,420. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions comprising an orally acceptable carrier, a stannous ion source (stannous fluoride or stannous chloride), zinc phosphate an organic acid buffer.  Here, the amount of water in the ‘420 patent (between 15 to 35%) overlaps with the instant claimed range of at least 25%.
5) Claims 1-4, 6-19, 23-29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,179,098. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim high water oral care compositions comprising an orally acceptable carrier, a stannous ion source (stannous fluoride or stannous chloride), zinc phosphate, an organic acid buffer.

7) Claims 1-4, 6-19, 23-29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,195,128. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim high water oral care compositions comprising an orally acceptable carrier, a stannous ion source (stannous fluoride or stannous chloride), zinc phosphate, an organic acid buffer.
8) Claims 1-4, 6-19, 23-29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,532,015. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim high water oral care compositions comprising an orally acceptable carrier, a stannous ion source (stannous fluoride or stannous chloride), zinc phosphate, an organic acid buffer.

9) Claims 1-4, 6-19, 23-29, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/684,226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim high 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612